Citation Nr: 1024996	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  07-11 245	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for asthma.

2.  Whether new and material evidence has been received to reopen 
a claim of service connection for pneumonia.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for pneumonia.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to a higher initial rating for tinnitus, 
evaluated as 10 percent disabling. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1966 to 
April 1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia. 

Since the last supplemental statement of the case (SSOC), 
additional evidence has been received, without a waiver, in the 
form of a statement from the Veteran and duplicate copies of 
service treatment records.  Normally, absent a waiver from the 
Veteran, a remand is necessary when evidence is received by the 
Board that has not been considered by the RO.  Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Here, however, because the Veteran's statement addresses 
what is shown in his service records and the service records are 
duplicates, the evidence, while pertinent to the issues, are 
merely cumulative or duplicative of information already in the 
claims file and therefore, considered by the RO.  Consequently, a 
remand is not necessary.

The United States Court of Appeals for Veterans Claims (Court) 
has indicated that a distinction must be made between a Veteran's 
dissatisfaction with an initial rating assigned following a grant 
of service connection (so-called "original ratings"), and 
dissatisfaction with determinations on later filed claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).  When an original rating is appealed, consideration 
must be given as to whether an increase or decrease is warranted 
at any time since the award of service connection, a practice 
known as "staged" ratings.  Id.  Inasmuch as the tinnitus 
rating question currently under consideration was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with the original rating, the Board has 
characterized that issue as set forth on the title page.

As will be discussed in greater detail below, the claims of 
entitlement to service connection for asthma and pneumonia are 
being reopened.  The now reopened claims are being REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  By a September 1966 rating decision, the RO denied claims of 
service connection for residuals of pneumonia and asthma; the 
Veteran did not appeal.

2.  The evidence received related to the Veteran's asthma and 
pneumonia claims includes pertinent service treatment records in 
existence but unavailable for consideration in September 1966.

3.  The Veteran's bilateral hearing loss clearly and unmistakably 
preexisted service and was not aggravated by his service.

5.  The Veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under Diagnostic 
Code 6260. 


CONCLUSIONS OF LAW

1.  Since the September 1966 rating decision, official service 
department records have been received that are relevant to the 
Veteran's claim of service connection for asthma; hence, 
reconsideration is warranted.  38 U.S.C.A. §§ 1110, 5108 (West 
2002); 38 C.F.R. §§ 3.156, 3.303, 3.304, 20.1103 (2009).

2.  Since the September 1966 rating decision, official service 
department records have been received that are relevant to the 
Veteran's claim of service connection for pneumonia; hence, 
reconsideration is warranted.  38 U.S.C.A. §§ 1110, 5108 (West 
2002); 38 C.F.R. §§ 3.156, 3.303, 3.304, 20.1103 (2009).

3.  The Veteran does not have hearing loss that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 
(2009).  

4.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2009); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, subsequent RO actions may "essentially cure[] the 
error in the timing of notice").  

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in June 2005, 
before the AOJ's initial adjudication of the claims.  (Although 
the complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claims, any timing 
errors have been cured by the RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notification to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
Additionally, while the notification did not include the criteria 
for assigning disability ratings or for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
the Board notes that the Veteran was apprised of these criteria 
in correspondence dated in February 2007, followed by a 
readjudication of the claims in April 2007.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).  The RO also provided 
a statement of the case (SOC) and a supplemental statement of the 
case (SSOC) reporting the results of its reviews of the issues on 
appeal and the text of the relevant portions of the VA 
regulations.

With respect to the Veteran's new and material evidence claims, 
in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
specifically addressed VCAA notice requirements in the context of 
a Veteran's request to reopen a previously and finally denied 
claim.  The Court found that VA must notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and must provide notice that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were not found in the previous 
denial.  Id.  In this case, the June 2005 VCAA notice explained 
the definition of new and material evidence, described what type 
of evidence that would be considered new and material sufficient 
to reopen the Veteran's claim, and noted the basis of the prior 
denial.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical records, 
and secured an examination in furtherance of his bilateral 
hearing loss and tinnitus claims.  VA has no duty to inform or 
assist that was unmet.

VA opinions with respect to bilateral hearing loss and tinnitus 
on appeal were obtained in November 2005.  38 C.F.R. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  As noted below, the Board finds that the 
November 2005 VA opinions obtained in this case were sufficient, 
as they were predicated on a full reading of the VA medical 
records in the Veteran's claims file.  They consider all of the 
pertinent evidence of record, the statements of the appellant, 
provide explanations for the opinions stated, and supply the 
pertinent information to apply the appropriate rating criteria.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

II.  The Merits of the Claims

Petitions to Reopen

The Veteran was denied service connection in September 1966.  
Notice of the denial was sent to the Veteran on October 20, 1996.  
Residuals of pneumonia were denied because it was not found on 
the discharge examination, and asthma was denied because it was 
not shown by the evidence of record.  The Veteran did not appeal 
that decision.  He applied to have his claims reopened in 
correspondence received in March 2005.

Law

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless an appeal is initiated within 
one year of the notice of decision, or within 60 days of the 
issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103 (2009).  If a claim of entitlement 
to service connection has been previously denied and that 
decision became final, the claim can be reopened and reconsidered 
only if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Barnett, supra. Further analysis, 
beyond consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  See 
also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency 
decisionmakers.  "Material" evidence is evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

During the pendency of this appeal, VA revised 38 C.F.R. 
§ 3.156(c) which addresses service department records.  See Fed. 
Reg. 52,455-52, 457 (Sept. 6, 2006) (as codified at 38 C.F.R. 
§ 3.156(c) (2009)).  38 C.F.R. § 3.156(c) was revised to clarify 
VA's current practice.  When VA receives service department 
records that were unavailable at the time of the prior decision, 
VA may reconsider the prior decision, and the effective date 
assigned will relate back to the date of the original claim, or 
the date entitlement arose, whichever is later.  The pertinent 
revisions include removal of the "new and material" requirement 
in 38 C.F.R. § 3.156(c).

Effective on or after October 6, 2006, 38 C.F.R. § 3.156(c)(1) 
provides that notwithstanding any other section in this part, at 
any time after VA issues a decision on a claim, if VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated with 
the claims file when VA first decided the claim, VA will 
reconsider the claim, notwithstanding paragraph (a) of this 
section.  Further, an award based all or in part on the records 
identified by paragraph (c)(1) of this section is effective on 
the date entitlement arose or the date VA received the previously 
decided claim, whichever is later, or such other date as may be 
authorized by the provisions of this part applicable to the 
previously decided claim.  38 C.F.R. § 3.156(c)(3) (2009).

Analysis

The relevant evidence of record at the time of the September 1966 
rating decision consisted of some of the Veteran's service 
treatment records (STRs).  The records show that the Veteran was 
treated in February 1961 for pneumonia.

The relevant evidence received since the September 1966 denial 
consists of additional STRs, private medical records and VA 
treatment records dated through 2007, lay statements from the 
Veteran's wife and brother received in July 2005 and June 2006 
respectively, and the Veteran's contentions.  The Veteran's STRs 
show that he was hospitalized in February 1966 for 61 days due to 
pneumonia.  A record of the medical board proceedings dated in 
March 1966 shows that the Veteran was diagnosed with pneumonia, 
which was recovered, and asthma with bronchitis.  His pneumonia 
was determined to be caused incident to service, but was not 
aggravated by active duty.  No residuals were shown.  His asthma 
was determined to have preexisted service, and was not aggravated 
by service.  The Veteran was discharged from service due to not 
meeting the standards of physical fitness.  His STRs indicate 
that the Veteran reported a childhood history of pneumonia and 
asthma.  

The post-service medical records indicate that the Veteran had a 
history of asthma and pneumonia.  His wife's statement indicated 
that the Veteran had problems with weakness.  His brother's 
statement showed that the Veteran's family knew that he had 
asthma.  The Veteran contends that he did not receive notice of 
the October 1966 notice of denial.

Regarding the Veteran's contention that he did not receive notice 
of the prior denial, the Court has applied a presumption of 
regularity to all manner of VA processes and procedures.  See 
Woods v. Gober, 14 Vet. App. 214, 220 (2000).  In applying this 
legal principle to the present instance, the presumption of 
regularity applies to VA's actions following receipt of a claim.  
It is presumed that VA properly processed all claims submitted by 
the Veteran or his representative, including affixing evidence of 
the date of receipt by VA, and associating the claim with the 
claims folder.  Clear evidence is required to rebut the 
presumption of regularity.  See id.; see also Baldwin v. Brown, 
13 Vet. App. 1, 6 (1999), Mindenhall v. Brown, 7 Vet. App. 271 
(1994).

In reviewing the evidence of record, the Board finds that the 
presumption of regularity has not been rebutted.  Notwithstanding 
the Veteran's assertion, without evidence to the contrary and 
with the presumption of regularity of the official acts of public 
officers, the Board must conclude that the Veteran received a 
copy of prior rating decision.  The Board finds the Veteran's 
assertion that he did not receive the decision, especially a 
decision sent more than 40 years ago, is not sufficient to rebut 
the presumption of regularity in the administrative process.  

Therefore, since the presumption of regularity in the 
administrative process has not been rebutted, the Board finds 
that the Veteran did receive notice of the 1966 rating decision.

Since relevant service treatment records that were in existence 
but unavailable at the time of the prior final rating decision 
have been obtained and added to the record, the provisions of 
38 C.F.R. § 3.156(c) are for application.  Because the newly 
received official service department records are relevant to the 
Veteran's claims, reconsideration of the claims for service 
connection for asthma and pneumonia is warranted.  As the RO did 
not consider the Veteran's claims herein on the merits, these 
matters will be returned to the RO for additional consideration.  


Service connection

The Veteran contends that he has bilateral hearing loss that is 
related to noise exposure incurred during basic training.

Law 

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Moreover, the absence of evidence 
of hearing loss in service is not a bar to service connection for 
hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. §  
3.385.

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before acceptance 
and enrollment and was not aggravated by such service.  38 
U.S.C.A. §§ 1111.  Thus, veterans are presumed to have entered 
service in sound condition as to their health.  This presumption 
attaches only where there has been an induction examination in 
which the later complained-of disability was not detected.  See 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation 
provides expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports," 38 C.F.R. § 
3.304(b), and that "[h]istory of pre-service existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions."  Id. at (b)(1).

Prior provisions of 38 C.F.R. § 3.304(b) only required a finding 
that clear and unmistakable evidence showed that a injury or 
disease existed prior to service in order to rebut the 
presumption of soundness.  However, the provisions of 38 C.F.R. § 
3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. 
§ 1111.  See generally Cotant v. Principi, 17 Vet. App. 116 
(2003), Jordan v. Principi, 17 Vet. App. 261 (2003), Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004), VAOPGCPREC 3-2003 (July 
16, 2003).  Pursuant to these developments, it is now clear that 
in order to rebut the presumption of soundness at service entry, 
there must be clear and unmistakable evidence showing that the 
disorder preexisted service and there must be clear and 
unmistakable evidence that the disorder was not aggravated by 
service.  See 38 C.F.R. § 3.304 (b) (2009).  The claimant is not 
required to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003).

Before these above cited precedent opinions, VAOPGCPREC 3- 2003, 
and the recent regulatory amendment, VA had the burden to rebut 
the presumption of soundness by clear and unmistakable evidence 
that the veteran's disability pre- existed service.  If VA met 
this burden, however, it then had the burden to rebut the 
presumption by a preponderance of the evidence (a lower standard) 
that the pre-existing disorder was not aggravated by service.  
Now, VA must also show by clear and unmistakable evidence that 
the pre-existing disorder was not aggravated during service (a 
higher standard).

A preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in disability 
during such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability prior 
to, during, and subsequent to service. 38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306(b) (2009); Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).  Temporary or intermittent flare- ups during 
service of a preexisting injury or disease are not sufficient to 
be considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

Analysis

The Veteran's pre-induction examination dated in January 1964 did 
not provide the results of any hearing acuity testing.  His 
induction examination dated in January 1966 reveals puretone 
thresholds as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
15 (25)
10 (20)
10 (20)
45 (50)
LEFT
15 (30)
15 (25)
0 (10)
30 (40)
45 (50)

(Note:  Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, those 
standards have been set by the International Standards 
Organization (ISO).  In order to facilitate data comparison, the 
ASA standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

The Veteran's accompanying report of medical history shows that 
he reported a history of ear, nose or throat trouble.  The 
Veteran's medical board examination dated March 1966 revealed 
puretone thresholds as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)

45 (50)
LEFT
10 (25)
10 (20)
10 (20)

50 (55)

The Veteran was diagnosed with deafness, partial, both ears, high 
frequency.  The medical board examination shows that the 
Veteran's hearing loss was found to not have been caused incident 
to service.  Rather, it was found to have preexisted service and 
was not aggravated by active duty.  The Board notes that the 
Veteran's DD 214 shows that he was inducted into service on 
January 26, 1966.  His STRs show that he was hospitalized for 
pneumonia for 61 days, beginning on February 10, 2006; thus, he 
had only been in basic training for less than three weeks before 
he was hospitalized and subsequently discharged after being found 
unfit for duty.

Post-service medical records show that the Veteran has bilateral 
hearing loss.  The Veteran was afforded a VA examination in 
November 2005.  His claims file was reviewed.  The examiner noted 
the hearing loss shown on the Veteran's January 1966 and March 
1966 examinations.  The Veteran reported noise exposure from 
basic training in service, and post-service exposure from working 
in a factory for many years at which time he reportedly wore 
hearing protection.  He also reported target shooting and riding 
a motorcycle for several years after discharge from service.  The 
Veteran was diagnosed with a mild sloping to severe sensorineural 
hearing loss bilaterally; audiometric findings showed bilateral 
hearing loss as defined for VA purposes.  The examiner opined 
that it was not caused by his military service.  The examiner's 
rationale was that the Veteran had bilateral hearing loss at both 
induction and discharge from service.  Additionally, the examiner 
noted the Veteran's post-service noise exposure.  

Here, the evidence shows that the Veteran has bilateral hearing 
loss as defined by VA.  However, the evidence shows that the 
Veteran's bilateral hearing loss preexisted service.  As noted 
above, the Veteran's induction examination showed bilateral 
hearing loss for VA purposes.  The Board acknowledges that the 
Veteran's pre-induction examination in 1964 does not show hearing 
loss.  However, the examination does not show any results of any 
audiometric testing, whispered voice testing, or spoken voice 
testing.  Therefore, that examination cannot be used to support 
the Veteran's assertion that he did not have hearing loss prior 
to service. 

Additionally, the medical board found the Veteran's bilateral 
hearing loss to have preexisted service.  Based on audiometric 
findings at entrance to service and the medical board's finding, 
the Board finds that the presumption of soundness does not attach 
because hearing loss was shown on induction.  The Board also 
finds that the Veteran's preexisting bilateral hearing loss was 
not aggravated by his brief period of basic training.  The 
Veteran's discharge examination in March 1966 did show a decrease 
in hearing acuity compared to the induction examination in the 
left ear at 4000 Hertz of five decibels.  The rest of the 
audiometric findings either showed better hearing acuity or the 
same hearing acuity as compared to the induction examination.  
However, contemporaneous to the Veteran's discharge from service, 
the medical board found the Veteran's bilateral hearing loss was 
not aggravated by service.  No medical professional has provided 
any opinion indicating that the Veteran's preexisting bilateral 
hearing loss was aggravated by his service.  The Board's finding 
is further supported by the VA examiner's opinion.  As discussed 
above, the VA examiner opined that the Veteran's bilateral 
hearing loss was not related to his military service and 
explained that the Veteran has post-service noise exposure of 
factory noise, target practice, and riding a motorcycle.  

The Board acknowledges the Veteran's wife's contention that based 
upon her review of the Veteran's STRs, he contacted a strep 
infection in service and that is what caused his hearing loss.  
However, as discussed above, the evidence shows that the 
Veteran's bilateral hearing loss preexisted service.  Therefore, 
the Board does not find the Veteran's wife's statement to be 
probative.

The Board acknowledges the Veteran's belief that he has bilateral 
hearing loss related to his military service.  However, there is 
no evidence of record showing that the Veteran has the 
specialized medical education, training, and experience necessary 
to render competent medical opinion as to etiology of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a) (1) (2009).  Consequently, the Veteran's own 
assertions as to diagnosis and etiology of a disability have no 
probative value.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss is denied.  See 38 U.S.C.A §5107 (West 
2002 & Supp. 2009).

Higher initial rating

Law 

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of 
two evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

As noted above, the Court has indicated that a distinction must 
be made between a Veteran's dissatisfaction with original ratings 
and dissatisfaction with determinations on later filed claims for 
increased ratings.  Fenderson, 12 Vet. App. at 125-26.  
Consequently, the Board will evaluate the Veteran's tinnitus as a 
claim for a higher evaluation of the original award.

Analysis

The Veteran is currently service-connected at 10 percent for 
tinnitus following a January 2006 rating decision, which granted 
service-connection for tinnitus and assigned a 10 percent rating 
effective March 16, 2005.

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA practice 
that only a single 10 percent evaluation is assigned for 
tinnitus, whether the sound is perceived as being in one ear, 
both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic code 
6260, note 2 (2009).  

Historically, in Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), 
the Court held that the pre-1999 and pre-June 13, 2003 versions 
of Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral hearing loss.  VA appealed this decision to the 
U.S. Court of Appeals for the Federal Circuit (Federal Circuit) 
and stayed the adjudication of tinnitus rating cases affected by 
the Smith decision.  In Smith v. Nicholson, 451 F. 3d 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the Veterans Court 
erred in not deferring to VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which 
limits a veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating was 
lifted.  

In this case, the Veteran's claim was filed in 2005; thus, the 
new version of Diagnostic Code 6260 applies, which precludes an 
evaluation in excess of a single 10 percent rating for tinnitus.

Thus, the Veteran's claim must be denied.  As the disposition of 
this claim is based on the law, and not the facts of the case, 
the claim must be denied based on a lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 




ORDER

The application to reopen the Veteran's claim of service 
connection for asthma is granted.

The application to reopen the Veteran's claim of service 
connection for pneumonia is granted.

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to a higher initial rating for tinnitus, evaluated as 
10 percent disabling is denied. 

REMAND


As noted above, reconsideration of the Veteran's original claims 
seeking service connection for asthma and pneumonia is required 
pursuant to 38 C.F.R. § 3.156(c); see also Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  Therefore, the RO should readjudicate 
these claims on the merits.

Accordingly, the case is REMANDED for the following actions:

The Veteran should be furnished appropriate 
notice under the Veterans Claims Assistance 
Act of 2000 on the merits of the claims for 
service connection for the residuals of 
pneumonia and service connection for asthma.  
Thereafter, the RO must review any additional 
evidence received, and consider if it 
suggests further development in this matter, 
for example, if a VA examination or opinion 
is required to determine the etiology of any 
current residuals of pneumonia or asthma 
under McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The RO should then reconsider the 
Veteran's claims for entitlement to service 
connection for asthma and pneumonia on the 
merits pursuant to 38 C.F.R. § 3.156(c).  If 
either claim remains denied, the RO must 
provide the Veteran and his representative 
with a supplemental statement of the case, 
and provide an opportunity to respond, before 
the case is returned to the Board.

After expiration of any applicable period allowed for response, 
the case should be returned to the Board for further appellate 
review, if in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is required 
by the Veteran until he is notified by the AOJ.  The Veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the AOJ.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


